IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GILBERT P. THOMPSON, LEIGH                       : No. 107 MM 2021
THOMPSON, JOY E. THOMPSON,                       :
GERALD W. THOMPSON, JOHN G.                      :
THOMPSON, BERNADETTE T.                          :
THOMPSON, AND STEVEN E.                          :
THOMPSON,                                        :
                                                 :
                     Petitioners                 :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
CHARLES R. THOMPSON, MAUREEN D.                  :
THOMPSON, JAMES L. THOMPSON,                     :
MARY JO E. THOMPSON, STEPHEN E.                  :
THOMPSON, BERNADETTE T.                          :
THOMPSON, JOHN G. THOMPSON,                      :
DEBRA B. THOMPSON, AND GERALD W.                 :
THOMPSON,                                        :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.